                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                 3:15-cr-213-MOC-DCS-13

    UNITED STATES OF AMERICA                                )
                                                            )
                                                            )
                                                            )
    Vs.                                                     )                 ORDER
                                                            )
    DONALD DODT,                                            )
                                                            )
                         Defendant.                         )


           THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (#557). Defendant, a 77-year-old white male who purportedly

suffers from hypertension, seeks early release from prison under 18 U.S.C. § 3582(c)(1)(A)

based on the COVID-19 pandemic. The Government has responded in opposition to the motion.

           Defendant’s motion is denied for the reasons stated in the Government’s opposing brief.

Specifically, the motion is denied because Defendant, currently incarcerated at FCI Morgantown

in Morgantown, West Virginia, has not shown “exceptional reasons” to support his release based

on the COVID-19 pandemic. As the Government notes, the BOP has denied Defendant’s first

request for early release and Defendant, who purportedly suffers from hypertension,1 does not

suffer from a medical condition that falls into one of the categories warranting a sentence

reduction. The Government notes in its response that Defendant’s case manager has stated that




1
  As the Government notes, Defendant has presented no evidence supporting a diagnosis of
hypertension.

                                                  -1-



          Case 3:15-cr-00213-MOC-DSC Document 568 Filed 06/29/20 Page 1 of 2
he is in good health and has not been diagnosed with any health conditions known to place

individuals at a high risk for severe outcomes from COVID-19.

       Furthermore, Defendant’s age alone does not qualify as an extraordinary or compelling

circumstance warranting early release. See United States v. Hiller, No. CR ELH-18-0389, 2020

WL 2041673, at *4 (D. Md. Apr. 28, 2020) (holding that although the defendant was over 65,

this alone was insufficient grounds for compassionate release during the COVID-19 pandemic).

To qualify, Defendant must show that he suffers from “deteriorating physical or mental health

because of the aging process that substantially diminishes” his ability “to provide self-care

within the environment of a correctional facility and from which he. . . is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(III). Defendant’s motion provides no evidence that

he is suffering from physical or mental deterioration due to his age or that his age prevents him

from providing self-care in a correctional facility.

       Finally, Defendant has not shown that the facility where he is detained is specifically

unable to adequately manage COVID-19 or treat him should he contract the virus. Moreover,

the Government states in its response that no inmates at FCI Morgantown have tested positive

for COVID-19.

       Having thus considered defendant’s motion and reviewed the pleadings, the Court enters

the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (#557), is DENIED.

                                          Signed: June 29, 2020



                                                 -2-



      Case 3:15-cr-00213-MOC-DSC Document 568 Filed 06/29/20 Page 2 of 2
